DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-13 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The limitation “a diffuse rear-side reflector over the encapsulation” is not clear and therefore renders the claim indefinite.  It is not clear how the diffuse rear-side reflector is over the encapsulation aqs the claim requires portions of said reflector to be at a distance from the second transparent cover which is positioned between said encapsulation layer and rear side reflector.  For purposes of applying art, it is interpreted that the diffuse rear-side reflector is over the second transparent cover. Appropriate correction and clarification is required.
Regarding claims 2-7 and 9-13
	Claims 2-7 and 9-13 are rejected at least based on their dependency on claim 1.
Regarding claim 8
	The limitation “wherein the diffuse rear-side reflector is substantially flat” is not clear and therefore renders the claim indefinite.  It is not clear how the diffuse rear side reflector is substantially flat.  Claim 1 requires one or more potions of the diffuse rear-side reflector to be at a distance from the second transparent cover.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-111035, Morisane et al. in view of US 2003/0070706, Fujioka and US 2011/0197964, Jang et al.
Regarding claims 1 and 13
Morisane teaches a photovoltaic module (1) [Figs. 3 and 12; paragraphs 0016-0019], comprising: 
a plurality of electrically interconnected photovoltaic cells (3) [Figs. 3 and 12; paragraphs 0018-0019], each photovoltaic cell (3) comprising:
a substrate with a front-side and a rear-side [Figs. 3 and 12; paragraphs 0016 and 0019]; and metallization (copper interconnects are soldered to the solar cell element) [Figs. 3, 8 and 12; paragraph 0018],
wherein at least some of the plurality of electrically interconnected photovoltaic cells (3) are at least partially bifacial photovoltaic cells (the solar cells 3 are double sided/bifacial cells) [paragraphs 0003-0004, 0016 and 0019];
wherein each photovoltaic cell (3) includes a front-side surface and a rear-side surface which is opposite to the front-side surface [Figs. 3 and 12], wherein the plurality of photovoltaic cells (3) are disposed next to each other such that there is a gap between every two adjacent photovoltaic cells (3) on at least one side of a solar cell (3) [Figs. 3 and 12]; 
an encapsulation (corresponding to resin 10) of the front-side surface and the rear-side surface of the plurality of photovoltaic cells (3) [Figs. 3 and 12; paragraph 0019]; 
a first transparent cover (corresponding to translucent surface material 8 made of glass) over the encapsulation (10), which covers the front-side surface of the plurality of photovoltaic cells (3) [Figs. 3 and 12; paragraph 0019]; 
a second transparent cover (corresponding to translucent back surface material 9) over the encapsulation (10), which covers the rear-side surface of the plurality of photovoltaic cells (3) [Figs. 3 and 12; paragraph 0019]; 
a diffuse rear-side reflector (corresponding to reflective plate 12) over the encapsulation (10), which covers the rear-side surface of the plurality of photovoltaic cells (2) [Figs. 3 and 12; paragraphs 0020 and 0035]; wherein at least one or more portions of the diffuse rear-side reflector (12) is disposed at a distance from the second transparent cover (9) [Figs. 3 and 12; paragraph 0035].
Morisane does not teach the at least one or more portions of the diffuse rear-side reflector (12) being at a distance in the range of 0.5 cm to 20 cm from the rear side surface of the second transparent cover.
Fujioka teaches a photovoltaic module comprising a distance (2) that is formed between a diffuse rear reflector (1a) and a second transparent cover (4) [Fig. 1, paragraphs 0036 and 0046], the distance (2) being in the range of 0.1 cm to 3 cm (1 mm to 30 mm) such that the diffuse rear reflector does not compress said second transparent substrate while also allowing the module to be readily accommodated in a support member/frame [paragraph 0036].
Morisane and Fujioka are analogous inventions in the field of photovoltaic modules comprising rear reflectors at a distance from a rear transparent cover.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one portion of the diffuse rear-side reflector in Morisane to be at a distance of 0.1 cm to 3 cm, as in Fujioka, in order to avoid compression of the second transparent substrate while allowing the module to be readily accommodated in a support member/frame [paragraph 0036].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Modified Morisane is silent to the metallization being on the rear-side of the substrate, wherein the area percentage of the metallization in a middle area of the substrate being greater in a border area, which at least partially surrounds the middle area (instant claim 13). 
Jang teaches a photovoltaic cell (1a) [Abstract, Figs. 6-8 and paragraphs 0158-0159], comprising: a substrate (110) with a front-side and a rear-side [Figs. 6-8 and paragraph 0159]; and metallization (corresponding to rear electrode unit 150 and rear reflection layer 161a) on the rear-side of the substrate (110) [Figs. 6-8 and paragraph 0159-0160], wherein the area percentage of the metallization (150 and 161a) in a middle area of the rear-side of the substrate (110) is greater than in a border area of the rear-side of the substrate (110) (the border area is not covered by the reflection layer 161a), which at least partially surrounds the middle area [Figs. 6-8 and paragraphs 0159-0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing the of the invention to modify the bifacial photovoltaic cells of modified Suga with the photovoltaic cell of Jang because it would merely require the simple substitution of one photovoltaic element for another to achieve the predictable result of converting incident light into electrical energy (Jang, paragraph 0005) [MPEP 2143].
With regards to the photovoltaic cell being partially bifacial, because the rear metallization structure of Jang does not cover the entire surface, the portions which are uncovered will be capable of receiving incident light [see Fig. 8]. Accordingly, the photovoltaic cell of Jang meets with the definition of “bifacial” as set forth in the instant specification.
Regarding claim 2
	Modified Morisane teaches the photovoltaic module as set forth above, wherein the diffuse rear-side reflector (12) is disposed such that at least one portion of the light penetrating through at least one cell gap (5) of the plurality of cell gaps (2) is reflected on the rear-side surface of the plurality of photovoltaic cells (3) [Morisane, Figs. 10 and 12, paragraphs 0016-0017 and 0023].
Regarding claim 4
Modified Morisane teaches the photovoltaic module as set forth above, wherein at least one portion of the second transparent cover (9) comprises an uneven surface (the translucent back surface material 9 may be made uneven) [Fig. 8 and paragraph 0031].
The limitation “the uneven surface configured such that at least one portion of the light that penetrates through the at least one cell gap of the plurality of cell gaps is reflected on the rear-side surface of the plurality of photovoltaic cells” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function. Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5
Modified Morisane teaches the photovoltaic module as set forth above, wherein the diffuse rear-side reflector is curved or corrugated [Morisane, Figs. 7 and 12, paragraphs 0029 and 0035].
Regarding claim 6
Modified Morisane teaches the photovoltaic module as set forth above, further comprising a mounting frame (14) configured to hold the diffuse rear-rear side reflector (12) [Figs. 3 and12, paragraphs 0017 and 0021].
Regarding claim 7
Modified Morisane teaches the photovoltaic module as set forth above, further comprising a holding structure (see bottom section of the frame 14) arranged on a rear side of the second transparent cover (9) [Morisane, Figs. 3 and 12, paragraphs 0017 and 0021].
The limitation “wherein the holding structure is configured to stabilize at least one or more portions of the diffuse rear-side reflector closest to the second transparent cover” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  It is noted that, as disclosed in, for example, Figure 3 of Morisane, the frame (14) includes a portion which stabilizes the rear side reflector (12). 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 8
Modified Morisane teaches the photovoltaic module as set forth above, wherein the diffuse rear-side reflector is substantially flat [Morisane, Fig. 3].
Regarding claim 9
Modified Morisane teaches the photovoltaic module as set forth above, wherein the second transparent cover (9) comprises transparent rolled glass or a transparent film [Morisane, paragraph 0019].
Regarding claim 10
Morisane is silent to the uneven surface comprising a roughness of at least approximately 0.5 mm. 
	However, Fujioka shows that the roughness of uneven surfaces on glass/transparent plates is a result effective variable.
	Fujioka teaches a glass layer comprising an uneven surface having a surface roughness within the range of 0.001mm to 0.3mm [paragraph 0046].  Fujioka teaches that the unevenness must have a roughness enough to achieve diffuse reflection (scattering) of light but below a prescribed level so as to retain the strength of the glass plate/layer [paragraphs 0046-0047].
Absent a showing of criticality or unexpected results with respect to the roughness of the uneven surface (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize through routine experimentation in order to achieve the desired diffuse reflection of light while maintaining the strength of the transparent cover plate [Fujioka, paragraphs 0046-0047].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 11
Modified Morisane teaches the photovoltaic module as set forth above, wherein the uneven surface of the second transparent cover covers at least 30% of the cell gap area [Morisane, Figs. 3 and 12].
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-111035, Morisane et al. in view of US 2003/0070706, Fujioka and US 2011/0197964, Jang et al. as applied to claims 1, 2, 4-11 and 13 above, and further in view of US 2012/0211054, Suga.
Regarding claim 3
	Modified Morisane does not teach the gap width of at least one cell gap of the several cell gaps ranging from approximately 3 mm to approximately 50 mm.
	Suga teaches a photovoltaic module (1) comprising a plurality of solar cells (2) with a gap there between, wherein the gap width between cells is 30 mm [Fig. 1, paragraph 0061].
	Modified Morisane and Suga are analogous invention in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gap width of modified Morisane to be 30 mm, as in Suga, because such is disclosed as a suitable gap for allowing light that is not absorbed by the cell elements to pass through and be reflected back into the cell elements [Fig. 1, paragraph 0061].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 12
Modified Morisane teaches uneven surface of the second transparent cover (9) comprising several trench structures with edge steepness [Morisane, Fig. 8].
Modified Morisane does not teach tan edge steepness in the range of approximately 30° to approximately 55°.
Suga teaches a photovoltaic module comprising a second transparent cover (5) having an uneven surface (5a), wherein the uneven surface (5a) comprises several trench structures with edge steepness in the range of approximately 30° to approximately 55° (21°<Φ<40°) such that light leakage from the front plate is suppressed and the optical confinement property is improved [Fig. 1, paragraphs 0008, 0014 and 0070-0071].
Modified Morisane and Suga are analogous invention in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the uneven surface of modified Morisane to have an edge steepness in the range of approximately 30° to approximately 55°, as in Suga, in order to suppress light leakage from the front plate and improve the optical confinement property [Suga, Fig. 1, paragraphs 0008, 0014 and 0070-0071].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2001127331, ISHIHARA et al. teaches a solar battery module comprising a plurality of solar elements 11 arranged at spaces 15, and a plurality of rear side reflectors 32 for causing incident light to enter the backside of the elements 11 [Fig. 1(b) and abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721